Citation Nr: 1750321	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder to include chronic lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1965.  The Veteran died in September 2013 and the Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In May 2009 the Veteran testified before a Decision Review Officer (DRO) at the RO and, in December 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  

Under applicable regulation, an appellant is entitled to "a hearing on appeal."  See 38 C.F.R. § 20.700 (2017).  As noted above, in December 2011, the Veteran was afforded a Board hearing before the undersigned in connection with the issue on appeal.  Although the Appellant, by and through her representative, has requested a second Board hearing, neither the Appellant nor her representative has offered any argument as to why a second hearing on this same issue is warranted.



FINDING OF FACT

The preponderance of the evidence does not demonstrate that the Veteran's low back disorder, to include chronic lumbosacral strain, was manifest during service or within one year of separation, and is not otherwise related to service. 


CONCLUSION OF LAW

The criteria for service connection for a low back disorder, to include chronic lumbosacral strain, have not been met.  38 U.S.C.A. §§ 110, 1110, 1112, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  The duty to notify was satisfied in this case by a June 2006 letter.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, relevant treatment records, examination reports, and hearing testimony. 

Neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).
Lastly, the record reflects that at the December 2011 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor have they identified any prejudice in the conduct of the hearing related to the issue decided in this decision.

Prior to his death, the Veteran asserted that his low back disorder was a result of a fall he sustained during active duty service.  Nevertheless, after a thorough review of the evidence, the Board finds that service connection for a low back disorder is unwarranted.  

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 
 
It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2017).

Review of the Veteran's service treatment records reveals that upon enlistment examination in November 1962 and separation examination in November 1965 the Veteran's spine was clinically evaluated as normal.  There were also no complaints or reports of back pain on either examination. 

Most notably, the credible evidence of record appears to indicate that a low back disorder did not begin until several years following active service.  In pertinent part, the Veteran sought workers compensation following a work accident in June 1983, when he hurt his back in a tow truck accident.  The Veteran indicated that he continued to work with residual back pain but eventually became unable to work.  Subsequent x-rays and computerized tomography (CT) scans from 1985 and 1986 were normal.  

In November 1987, the Veteran underwent VA examination of his low back disorder.  The Veteran reported that he hurt his back in 1983 after he wrecked a truck.  He complained of low back pain, with pain running down legs and numbness and tingling in feet.  Range of motion testing was limited; however, his x-rays were normal.  The examiner diagnosed him with a lumbar strain.  

The Board notes that the earliest objective evidence of record of a low back disorder was from a July 2007 magnetic resonance imaging (MRI) scan, which documented compression deformities at L2-4, small left sided disk herniation at L2-3, and degenerative changes with some mild bulging of a disk.  Apparently, the Veteran wrecked his ATV four-wheeler in 2005 and worsened his lower back.  

In April 2017, the AOJ procured a VA medical opinion regarding the etiology of the Veteran's low back disorder.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of this opinion, the VA examiner stated that the Veteran was involved in a tow truck accident in 1983, which was the beginning of his back pain.  At that time, the Veteran's x-rays were normal.  The VA examiner, therefore, concluded that there was no documented evidence that the Veteran had any low back condition of any kind within one year of military service.  The Veteran's service treatment records also did not show any complaints for back pain and there was no nexus of continuing problems with his low back until the early 1980s.  

In addition to the opinion above, the April 2017 VA examiner also addressed an August 1966 medical affidavit that diagnosed arthritis of the thoracic spine.  The affidavit indicated that the Veteran had pain over the paravertebral region between his left scapula and thoracic vertebrae but did not mention the lumbar spine.  The VA examiner, however, disagreed with this diagnosis.  Significantly, there was no medical documentation to support it.  The VA examiner also indicated that the pain appeared to be to the right of the spine in the area of the rhomboid muscles, not the lumbar spine.  Furthermore, x-rays and CT scans performed following this diagnosis appeared normal.   The examiner, after reviewing all medical records, stated that there was no documented evidence of a low back disorder within one year of service and there was no evidence of continuing back problems until the 1980s.  Thus, in light of the foregoing, the Board assigns no probative value to the August 1966 diagnosis of arthritis of the thoracic spine.  

While the Board acknowledges the Veteran's lay statements that his back disorder began during service, the Veteran is not competent to give an opinion of the etiology of his back disorder.  The Veteran is competent to report symptoms observable to a layperson, e.g., pain or difficulty breathing; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, she is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009). Consequently, the Veteran's lay assertions of medical diagnosis or etiology are afforded no probative value and cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The Board also acknowledges the Veteran's lay statements and the two buddy statements that indicate the Veteran suffered from a back injury in service and continued to have back problems thereafter.  Nevertheless, the Board finds that these statements are inconsistent with the contemporaneous service separation examination that documented a normal spine evaluation.  Further, these statements are inconsistent with the other evidence of record, which appears to indicate that the Veteran's back pain developed secondary to a June 1983 back injury.  Accordingly, these statements are entitled to no probative value.  

In sum, the Board finds that there is no competent evidence to establish a medical nexus between the Veteran's service and his low back disorder.  While the neither the Appellant nor the Veteran himself while living has provided competent evidence to establish a nexus, the April 2017 VA examiner has provided competent, probative negative etiological evidence which weighs against the Appellant's claim.  Accordingly, as the Board concludes that the preponderance of the evidence is against the claim for a low back disorder, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107. 


ORDER

Service connection for a low back disorder is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


